Citation Nr: 0620520	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-41 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, who is designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony is associated with the claims file.

Due to the veteran's advanced age, his case was advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

The Board notes, that in an unappealed September 1986 rating 
decision, the RO denied the veteran's claim for service 
connection for a left knee disorder.  That determination is 
final, and may not be reopened without evidence deemed to be 
new and material.  The current appeal comes before the Board 
from the RO rating decision of December 2004 that denied the 
veteran's claim for service connection for degenerative 
arthritis of the left knee, status post total knee 
replacement, as secondary to his service-connected status 
post total right knee replacement.  Where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).

The Board points out in this regard, however, that it appears 
that in the December 2004 rating decision, the RO reopened 
the veteran's claim for service connection for a left knee 
disorder (now characterized as degenerative arthritis of the 
left knee, status post total knee replacement, as due to the 
veteran's service-connected right knee disability) and denied 
it on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

As noted, a previously disallowed claim which has become 
final may not be reopened, unless new and material evidence 
is presented or secured.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2005).  Where a claim was 
previously denied and became final, a subsequent claim for 
the same disability, though based on a different etiological 
basis, is not a new claim but a claim to reopen the 
previously denied claim.  See Ashford, supra.  As such, new 
and material evidence must be submitted to reopen the claim.  
See e.g., Barnett v. Brown and McGinnis v. Brown, supra.  The 
veteran's claim for a left knee disorder was previously 
denied on a direct basis, and he now appears to claim the 
same disability, but on a secondary basis as due to his 
service-connected right knee.

However, the veteran was not provided the requisite notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), 
to reopen a previously denied claim.  The Board notes that on 
March 31, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181, which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. (Fed. Cir. 2006).

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess and Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Here the veteran was not 
provided with notice on how disability determinations and an 
effective date are determined.  Thus, on remand, appropriate 
VCAA notice pertaining to new and material evidence and 
service connection for the underlying claim should be 
provided in accordance with Dingess and Kent, supra. 

Accordingly, the veteran's case is REMANDED for the following 
action:

1.	The RO should send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the service connection claim 
on appeal, as outlined by the Court in 
Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.	The RO's corrective VCAA notice under 
38 U.S.C.A. § 5103(a) should also (a) 
notify the veteran of the evidence and 
information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the 
standard in effect pursuant to the 
regulatory changes made effective on 
August 29, 2001); and (b) notify him 
of what specific evidence would be 
required to substantiate the element 
or elements needed to grant his 
service connection claim (i.e., 
medical evidence showing an etiologic 
relationship between any diagnosed 
left knee disorder and the veteran's 
period of service, to include his 
service-connected right knee 
disability), consistent with Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006). 

2.	The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his left knee disorder and obtain 
these records, if not already in the 
claims file.  The RO should also 
obtain any VA medical records 
regarding the veteran's treatment, for 
the period from December 2004 to the 
present.

2.	Thereafter, the RO should readjudicate 
the appellant's claim as to whether 
new and material evidence was 
submitted to reopen the veteran's 
claim for service connection for a 
left knee disorder (currently 
characterized as degenerative 
arthritis of the left knee, status 
post-total right knee replacement).  
If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2005 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


